COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Guam Industrial Services, Inc. d/b/a Guam Shipyard v. Dresser-Rand
                          Company

Appellate case number:    01-15-00842-CV

Trial court case number: 2015-01910

Trial court:              61st District Court of Harris County

       This is an interlocutory appeal from the trial court’s order denying Guam Industrial
Services Inc.’s special appearance. On October 30, 2015, while this appeal was pending, the trial
court entered an order granting Dresser-Rand Company’s motion to compel arbitration and stay
proceedings in the trial court. Guam has filed in this Court a motion to vacate, void or stay the
October 30 order pending resolution of this appeal. Guam also seeks a stay of the arbitration
pending resolution of this appeal.
        Texas Rule of Appellate Procedure 29.5 prohibits a trial court from making an order that
“interferes with or impairs the jurisdiction of the appellate court or effectiveness of any relief
sought or that may be granted on appeal.” TEX. R. APP. P. 29.5(b). Accordingly, we GRANT
Guam’s motion in part. The trial court’s order of October 30, 2015 is STAYED pending
disposition of this appeal or further order of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: January 21, 2016